Citation Nr: 0907840	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a substantive appeal was timely filed with respect to 
an August 2003 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979, and from July 1981 to February 1982.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, granted an increased rating 
of 10 percent for low back syndrome, effective January 25, 
2002, and denied entitlement to compensation for left knee 
and left ankle disabilities under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  

In March 2006, the Veteran requested a hearing at the 
Cleveland RO.  In a June 2006 statement, the Veteran's 
representative withdrew the hearing request.  38 C.F.R. § 
20.702(e) (2008).



FINDINGS OF FACT

1. An August 2003 rating decision, in pertinent part, granted 
an increased 10 percent rating for low back syndrome, 
effective January 25, 2002, and denied entitlement to 
compensation for left knee and left ankle disabilities under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).

2.  The RO informed the Veteran of this decision on August 
29, 2003, and, after the receipt of a notice of disagreement 
(NOD), issued a statement of the case (SOC) in April 2004.

3.  In September 2004, the Veteran contacted the RO and 
stated that he never received a copy of the April 2004 SOC.  
He provided a new address, and a new copy of the SOC was sent 
on September 16, 2004.  

4. The Veteran's Form 9 (substantive appeal), was received in 
April 2005, more than one year following the mailing of the 
notification of the August 2003 rating decision, and more 
than 60 days following issuance of the SOC in September 2004.



CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the August 2003 rating decision.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.302(b) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

As will be discussed further below, the issue of the 
timeliness of the submission of a substantive appeal is being 
denied as a matter of law.  In VAOPGCPREC 5-2004 (2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).


Analysis

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction (AOJ) 
mails the SOC to the appellant, or, within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 2002): 38 C.F.R. 
§§ 20.200, 20.302(b).

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.31 of this title, that the claimant be 
furnished a supplemental statement of the case (SSOC), then 
the time to submit a substantive appeal shall end not sooner 
than 60 days after each such SSOC is mailed to the appellant, 
even if the 60-day period extends beyond the expiration of 
the one year appeal period.  38 C.F.R. § 20.302(b)(2).

Additionally, a Veteran may request an extension of the 60 
day period for filing a substantive appeal for good cause.  
The request for such an extension must be in writing and must 
be made prior to the expiration of the time limit for filing 
the substantive appeal.  38 C.F.R. §§ 20.202, 20.303.

The August 2003 rating decision granted an increased rating 
of 10 percent for the Veteran's low back syndrome and denied 
entitlement to compensation for left knee and left ankle 
disabilities under the provisions of 38 U.S.C.A. § 1151 (West 
2002).  An August 29, 2003, letter informed the Veteran of 
the decision and notified him of his appellate rights.

In a statement received at the RO on December 18, 2003, the 
Veteran expressed disagreement with the August 2003 rating 
decision.  

The RO issued the Veteran an SOC in April 2004 addressing his 
low back, left knee, and left ankle issues.  The SOC informed 
the Veteran of what he needed to do to file a timely formal 
appeal and included a VA Form 9.  The SOC was mailed to the 
current address of record.

A VA report of contact form from September 2004 shows that 
the Veteran called the RO to inquire about the status of his 
claim.  He reported that he never received the April 2004 SOC 
and that he had a new address.  The SOC was resent to the 
Veteran's new address on September 16, 2004.  

A Form 9 (substantive appeal) dated February 24, 2005, was 
received at the RO on April 5, 2005.  In his substantive 
appeal the Veteran indicated that he wished to appeal all the 
claims listed on the SOC.

In April 2005 the RO informed the Veteran that his Form 9 was 
not timely filed, and therefore the August 2003 rating 
decision had become final.  In response, the Veteran filed 
another Form 9 received by the RO on June 21, 2005.  In a 
statement accompanying his second Form 9, the Veteran stated 
that he had spoken to a VA employee at the RO on June 6, 
2005, who informed him he had until June 18, 2005, to file a 
substantive appeal.  

The Veteran expressed disagreement with the rejection of his 
Form 9 as untimely in May 2005, and was provided with a SOC 
regarding the issue of timeliness of the substantive appeal 
in December 2005.  He filed a Form 9 regarding timeliness of 
the substantive appeal in March 2006.
.
With respect to whether the Veteran received the April 2004 
and September 2004 copies of the SOC, the Board notes that 
there exists a presumption of regularity that VA properly 
discharged its official duty of mailing documents to a 
claimant's last known address, which may be rebutted by the 
claimant submitting clear evidence of irregular or 
disregarded mailing practices.  Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  

The September 16, 2004, report of contact noting a new 
address for the Veteran coupled with his credible statements 
that he never received the SOC mailed in April 2004, 
constitutes clear evidence rebutting the presumption of 
regularity of the April 2004 SOC and substantiating the 
Veteran's assertion that this error interfered with the 
proper delivery of the notice.  See Crain v. Principi, 17 
Vet. App. 182, 189 (2003).  

While the presumption of regularity is rebutted regarding the 
April 2004 SOC, there is no evidence that the presumption is 
rebutted with respect to the second SOC mailed in September 
2004.  There is no indication that the September 2004 SOC was 
returned as undeliverable and the Veteran has not alleged 
that he did not receive it.  Furthermore, there are no 
communications from the Veteran after the mailing of the 
September 2004 SOC and prior to the expiration of the appeal 
period which could be construed as a substantive appeal or a 
request for extension of time to file a substantive appeal.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

The Board has considered the Veteran's contention that he was 
informed by a VA employee in June 2005 that he had until June 
18, 2005, to file a timely substantive appeal; however, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  The Supreme Court has 
also specifically held that faulty advice from a Federal 
employee cannot serve as the basis for an award of benefits 
absent a statute authorizing such payment.  Office of 
Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).  In 
any event, this advice would have been provided after the 
expiration of the time period for submitting a substantive 
appeal.  Hence, the faulty advice could not have caused the 
Veteran to file the substantive appeal after expiration of 
the appeal period.  

The Veteran had already been advised in an April 2005 letter 
that the RO found his substantive appeal to be untimely.  The 
alleged communication in June 2005, could therefore, not be 
construed as waiving the time limit for filing a substantive 
appeal.  Moreover, because the time limit for filing the 
substantive appeal had passed without a request to extend the 
time limit for filing, the time period could not have been 
extended.  Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding 
that an extension of time in which to file a substantive 
appeal could not be granted unless a request for extension 
was made in accordance with the provisions of 38 C.F.R. § 
20.303 (2008)).  

The Veteran's statements that he was told by a VA employee 
that he had until June 18, 2005, to perfect his appeal cannot 
serve as a basis for finding a timely substantive appeal.  

The Veteran's substantive appeal was not received by the RO 
until April 2005 (although it was dated in February 2005).  
Both dates are after the 60 day period following issuance of 
the September 2004 SOC, and the remainder of the one year 
period after notice of the August 2003 rating decision 
expired.  Thus, the Board must conclude that the substantive 
appeal filed by the Veteran in April 2005 was not timely.

As the disposition of this claim is based on the law and not 
the facts of the case, the claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A timely substantive appeal from the August 2003 rating 
decision not having been filed, the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


